 410DECISIONSOF NATIONALLABOR RELATIONS BOARD3.All employees covered by the national collective-bargaining agreement be-tween the Union and Respondent, dated September 20, 1961, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.At all times material the Union has represented a majority of Respondent'semployees in the appropriate unit, and, by virtue of Section 9(a) of the Act, hasbeen, and is now, the exclusive representative of all employees in said unit for thepurposes of collective bargaining with respect to grievances, rates of pay, wages,hours of employment, and other terms and conditions of employment.5.By refusing to answer all pertinent inquiries from April 29, to June 3, 1963,of the Union's shop committee about its intention to transfer its OK Parking lotoperation to PMT, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (5) of the Act.6.By unilaterally discontinuing and transferring its OK Parking lot operationsto PMT on June 17, 1963, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a)( I) and (5) of the Act.7.By refusing to discuss and negotiate with the Union on June 11 and 12, 1963,its intention to discontinue and transfer its OK Parking lot operations, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) and (5) of the Act.8.The aforesaid acts are unfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Peggy E. Hiroskey d/b/a Logan Dairy CompanyandChauffeurs,Teamsters and Helpers Local Union No. 175, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.CasesNos. 9-CA-3100 and 9-CA-3155.October 30, 1964DECISION AND ORDEROn July 21, 1964, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that it would noteffectuate the policies of the Act for the Board to exercise jurisdic-tion in these cases and recommending that the complaints be dis-missed in their entirety, as set forth in the attached Decision.There-after, the General Counsel and the Charging Party filed exceptionsto the Trial Examiner's Decision with supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in these cases, includingtheGeneral Counsel's and the Charging Party's exceptions and149 NLRB No. 33. LOGAN DAIRY COMPANY411briefs, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with respect to the assertion of jurisdic-tion in these cases.[The Board dismissed the complaints.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUponchargesfiledby the above-named labor organization in Case No.9-CA-3100 on February11 and March 5,1964,the General Counsel of the Na-tional Labor Relations Board issued his complaint and notice of hearing on March 31,1964.Upona chargefiled bythe same labor organizationon April3,1964,inCaseNo. 9-CA-3155,General Counsel issued his complaint on May 21, 1964,and on the same date issued an order consolidating the two cases for hearing. InCase No. 9-CA-3100an undated answer was receivedby theRegional office onsome uncertain date.'Both complaints allege that the Respondent has engagedin and is engaging in unfairlaborpractices in violation of Section 8(a)(1) and(3) of the National LaborRelationsAct, as amended.The only answer filedbefore the hearing related toCase No. 9-CA-3100,and merely"denies each andevery allegation of the complaint filed in this case."Pursuant to notice,a hearingwas held in Logan,West Virginia,on June24 and 25, 1964, before TrialExamin-er C. W.Whittemore.At thehearing all parties were represented by counsel and were accorded fullopportunity to present evidence pertinent to the issues,to argue orally,and to filebriefs.Counsel argued orally upon the record,but waived the filing of briefs.Also at thehearing, and pursuant to Board order, the Respondent was permittedto file a belated answer inCase No. 9-CA-3155. The answerconsisted merely ofan oral motion,whichwas granted,to "have the answer filed in Case No.9-CA-3100 beconsidered enlarged tocover 9-CA-3155."Disposition of the Respondent'smotion to dismiss the complaints,upon whichrulingwas reserved at the conclusion of the hearing, is made by the followingfindings, conclusions, and recommendations.Upon the recordthus made,and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTPeggy E.Hiroskey,d/b/a LoganDairy Company,isa distributor of dairyproducts,with office and place of business in Logan,West Virginia.PeggyHiroskey,according to the testimony of her husband,Gene Hiroskey,is the ownerof the business although,also according to his testimony,he received the "owner'ssalary" of $6000for the year1963 as shownon a CPA.'s "Income Statement" forLogan DairyCo. coveringthat period.Mostof the dairyproducts it sells and delivers to hospitals,stores, and similaroutlets are purchasedby Loganfrom Broughton Farm Dairy,Inc., aWest Vir-ginia corporation with home office in Marietta,Ohio, and which is engaged inthe processingof dairyproducts at various plants in Ohio,West Virginia, andKentucky.2Testimonyof a Broughton official,and records in evidence,establish the follow-ing facts:(1) From January throughOctober 26,1963, Logan purchased from Brough-ton processeddairyproducts valued at $91,327.86.(2)All of suchproducts during this period were produced or processed inMarietta,Ohio, fromwhich pointthey weretransported,by truck,to Broughton's1This answer,in evidence,bears what apparently are receipt stamps both of April 6and 10.2Comparing Broughton's sales records to Logan's "Income Statement,"both for 1963,Itappears that of the latter's total purchases,amounting to $120,437.66, a total of$115,244.86 came from Broughton. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDdistributingbranch in Huntington,West Virginia, and from this distributingbranch were billed and shipped to Logan Dairy.No processing was performed atHuntington.(3) From October 1963, and up to the hearing date, Logan has obtained suchBroughton products from the latter's processing division located in Charleston,West Virginia.(4)During the latter period, and through May 1964, Logan has received fromthe Charleston Division of Broughton products totaling in value $93,680. Of thistotal,products valued at $87,256, all were processed in Charleston, and productsvalued at only $6,424 were made and processed in Marietta.All such sales toLogan in this period were billed and shipped from Charleston.So far as the record shows, since October 1963, products valued at only $6,424and purchased by Logan, have crossed a State line in any way, or at any time.Projecting this figure to probable purchases for a full 12-month period wouldclearly fall far short of $50,000, the jurisdictional minimum.General Counsel urges that the Board has jurisdiction on the basis of the pur-chases originating in Ohio during the first 10 months of 1963.The Respondentcontends the contrary, noting that since the opening of the West Virginia process-ing plant, its purchases from Broughton, which originated outside West Virginia,have been small in dollar value and insufficient to establish Board jurisdiction.The Trial Examiner is constrained to agree with counsel for the Respondent,especially since other evidence establishes that Logan is a small concern and itsdelivery drivers, the employees here concerned, number only three.Under circumstances existing here, where it appears that there is no reason tobelieve that other than a permanent change has been made in the processing andpurchasing point of Logan's supplier of products delivered and sold locally, theTrial Examiner is of the opinion that it would not effectuate the policies of the Actfor the Board to exercise jurisdiction.For that reason it will be recommended thatthe complaints be dismissed in their entirety.Since the Board may be of a different mind, however, and in order to makeremand for such findings unnecessary, the Trial Examiner will, below, make find-ings and conclusions concerning the alleged unfair labor practices.II.THE CHARGING UNIONChauffeurs, Teamsters and Helpers Local Union No. 175, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, is a labororganization admitting to membership employees of the Respondent Logan.III.THE ALLEGEDUNFAIR LABOR PRACTICESA. Setting and major issuesInmid-January 1964, Logan's three delivery drivers signed cards for theChargingUnion.Gene Hiroskey, the general manager, as a witness admittedthat he learned of his drivers' action shortly after it occurred, from one of thedriverswho had signed-Gleason. The latter told him, Hiroskey said, that al-though all three had signed, he would "stick with me," because he "was a faithfulemployee."The other two drivers, Jessup and Harless, were thereafter fired by Hiroskey, theformer on January 28 and the latter on April 2, 1964.The chief issue arising from the complaints is the discharge of these two individ-uals,General Counsel contending that each was dismissed to discourage member-ship in and activity on behalf of the Charging Union.B. The discharges(1)Charles JessupJessup was hired in mid-October 1963 by Hiroskey to take over a salesman-driverroute until then covered by Gleason, identified above as the "faithful employee."At the time of hiring, according to Jessup's credible testimony, he was told byHiroskey that Gleason had not been "doing the proper job" and that he wantedhim "working for me" because of his "experience" and "background." Such testi-mony is corroborated by Hiroskey, who testified that he told Jessup, at the time ofhiring, "I feel as though you could pick me up some additional business" and "Aslong as the thing goes smoothly and you can show me some real good sales . . .you will always have a job with me ...." LOGAN DAIRY COMPANY413It is not credibly disputed that during his brief period of employment Jessupbuilt up his route from a daily average sales of from $175 to $180, to $260 to$300.On January 27, apparently after getting a telephone call from some Teamsterrepresentative,Hiroskeycame toJessup and demanded to know "how you feelabout the Union." (The quotations are from Jessup's testimony.) Jessup toldhim that if the drivers were working for "Broughton's operation" they should berepresented by the Union, and should have all thebenefitsthat drivers for Brough-tonwere gettingWhen Hiroskey pointed out that it was "not Broughton'soperation," Jessup replied, "Well, Gene," (then) you have no worry.I am a manof my word. I told you what I would work for you for. That is exactly what Iwould (will) do."The next day Hiroskey fired Jessup, who promptly asked why.According toJessup's credible testimony Hiroskey told him that "I checked with my bookkeepertoday" and he "told me I operated $500 in the red in the month of December" andhe had to go back on a route "in order to pull myself out of the red." Jessupprotested, declaring his belief that December had been the best month "we had,"and added that "the whole thing looks to me like youare letting me go because Isigned a Union card" and because the day before he had told him how he feltabout the Union.Hiroskey, as a witness, claimed that he discharged Jessup for "economy" rea-sons, and "because the companywas losingmoney."The claim of "loss," eitherfor the month of December or for the year 1963, is refuted by the Company's"Income Statement," in evidence and affirmed by the company bookkeeper, a CPA.It shows a net profit for the month of December of $532.59, after deducting the"owners salary" for that month of $500.The net profit for the year, after deduc-tion of the "owners salary" of $6,000, is shown to be $5,447.78.The Company'sown figures, therefore, show that the average monthly profit for 1963 was approxi-mately $454-and that the December profit was considerably higher than suchaverage.The fact supports Jessup's testimony concerning his protest to Hiros-key on the day of the discharge concerning his claim of loss during December.In short the Trial Examiner finds no merit in Hiroskey's contention as to why hedischarged Jessup.It is concluded and found that this driver wasdismissed todiscourage union membership and activity, and that such discrimination interferedwith, restrained, and coerced employees in the exercise of their rights guaranteedby Section 7 of the Act.The conclusion finds support in subsequent events.After being fired by Hiros-key, Jessup met in the office with the other two drivers, Harless and Gleason, andtold them he believed he was being fired because of the Union. They calledHiroskey back-he had left the office temporarily at Jessup's request-and the latteragain asked directly if he had not been let go because of the Union.Hiroskeyagain denied this.Harless spoke up and said that if thedismissalwas because oftheUnion all three were in the same "box," since all three had signed.Hiroskeyreplied that he knew this, and they did not have him "fooled." Hiroskeyadded that if they had only come to him to talk about District 50 (United MineWorkers), in which he said he carried a card, he might have considered it.Butwith the Teamsters, he said, they were "talking ourselves out of a job." (Thequotations are from Harless' credible testimony, corroborated in substance by Hi-roskey himself.)As noted a charge concerning Jessup's dismissal was filed by the Union onFebruary 11, and it was duly served upon the Respondent.On February 26, Hiroskey signed the following letter, addressedto Jessup-notat his home address-but at the concern where he was then working:As a result of your termination by our company,unfairlabor practicecharges havebeen filed against us.Although your charges haveno basis infact,we have been advised by ourattorney that you would have the claim to back pay,minus thewages youhave earned at other work, in the event that yourfalse assertions cause theNLRB to issue acomplaint against ourcompany.Therefore, although we cannot' afford to have you in our employment, asyou were advised at the time you wereterminated,we arehereby notifyingyou to report for work at your regularstartingtime on Friday, February 28,1964.We willbe losing moneyby recalling you and it may force us to layoff employees who have been with us longer, but we do not believe you shouldhave even a small opportunity to collectanythingfrom us without yourworking for it.Afterthe chargeshave been disposed of, weare sure that 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou will see that our position is correct.You were terminated for economicreasons, and for no other reason,which is what you were advised at the timeof your termination.In the event that you fail to report for work on Friday, February 28, 1964,at your regular starting time, we will consider you as having voluntarily quitas of that date.Having observed Hiroskey as a witness,the Trial Examiner does not have tostretch an inference unreasonably to suspect that Hiroskey,while he may havesigned it,was not the author of the document.It appears that Hiroskey delivered the letter to Jessup in person,at the placewhere he was then working,and in a manner which did not particularly please theemployee.In any event it is clear that both Hiroskey and his attorney, Phillips,visited Jessup at his home the evening of February 27, and he agreed to report thenext morning.Jessup reported but was not given his regular work, and instead was assigned tojanitor tasks,cleaning up the place, including the toilets.This workhe performedfor 2 days, and then was given one of three keys to the "milk room." On thethird day he helped load and unload trucks and washed trucks.On the fourth dayhe was put at cleaning again,and at the end of the day, was told by Hiroskey tocall him at noon the following day.He called as instructed and was told to meetHiroskey at his office at 5 p.m. Jessup reported as directed. In the presence ofa company witness Hiroskey announced,"Jess, I am going to have to let you goagain."Jessup asked why.Hiroskey replied, "Well, your inventory is off in themilk room." Jessup demanded to know what he was "short" of, and asked forproof.Hiroskey declined to show proof, but said "my attorney will be showing itto you." Jessup then asked,"Whatare you doing,accusing me of stealing?"Hi-roskey answered,"I didn't say that,I just said your inventory was off in the milkroom "The substance of Jessup's account of this second discharge is corroborated bothby Hiroskey and a neighbor, Richards, who the manager had called in to be awitness to the discharge.Despite the fact that all three present at the final inter-view, Jessup, Hiroskey,and Richards testified in agreement that Jessup was told hewas "let go" because of a claimed shortage in the "milk room," for some unex-plained reason counsel for the Respondent repudiated the testimony of his ownwitnesses,and declared,"There is no second discharge"and added,"It'smy posi-tion that he was not given charge of the milk room because of this shortage,sir.They were thinking about making a job for him and the milk room startedshowing up short and Mr. Hiroskey decided he better keep his own keys to itfor awhile "The Trial Examiner is thus faced with a conflict between counsel for the Respond-ent and his own witnesses.In any event,no proof was offered in evidence by theRespondent either of any actual shortage in the "milk room,"or of Jessup's respon-sibility for it, if any such shortage existed.The more reasonable explanation,itappears to the Trial Examiner,for thispuzzling recall, is found in Hiroskey's testimony.He said that when he hadpreviously fired Jessup he had paid him for the remainder of the week, 4 workingdays, and that when he gave him work to do on February 28 he told him, "Charlie,you owe me for four days' work here." It is reasonably inferred that he had nointention of doing more than getting his money'sworth out of the employee hehad unlawfully discharged.(2)HowardHarlessHarless had been a route-salesman for the Respondent for more than a year whensummarily discharged by Hiroskey on April 2 for the claimed reason that he had,on March 31, used "vulgar"language in speaking to a hospital cook.As previously noted, at the time Jessup was fired Harless had openly protestedand pointed out that he, also, had signed a union card.Gleason having, in effect,defected by his informing Hiroskey of the union action while declaring his ownloyalty, it appears that Harless remained as the one union adherent on the payrollafter Jessup was fired for the second time.The TrialExaminer considers it unnecessary to review the exaggerated andinconsistent testimony of Hiroskey and the cook concerning the former's claimedreasons for discharging Harless.His own admission that he had been"trying" toget signatures to letters of complaint against Harless for "a matter of a monthbefore I let him go"and his further admission that even before confronting theemployee with the alleged"complaint"of the cook he had called Attorney Phillips WELSHCO.415and "told him what evidence we had on Mr. Harless" plainly demonstrates, in theopinion of the Trial Examiner, the conduct of an employer who is resolved, in oneway or another, to find an excuse to fire a known union adherent.It does appear that on March 31, the last delivery Harless made at the hospital,there had been some dispute (between the cook and himself) about a pint ofhalf-and-half.But it is undisputed that upon his return to the terminal Harlessreported the matter to Hiroskey and that the latter had approved not "making up"the apparently spoiled pint.There is sharp conflict in the testimony of Hiroskeyand the cook as to when a letter, purportedly written by the cook, was obtained bythemanager.Considering this conflict, in the light of Hiroskey's admission ofhis trying to get evidence against an employee he had known for many years,leads to the grave suspicion that the actual events are not revealed by the rec-ord.Whether the cook, Hiroskey, or his attorney devised the language used inthe cook's letter is purely speculative, but having observed the cook on the witnessstand the Trial Examiner finds it difficult to believe that the language used isentirely his own. It is couched in general terms, and ends: "... you asked thatI write you regarding this complaint for you to keep on file."In any event, the Trial Examiner is persuaded by the preponderance of credibleevidence that Harless was not discharged because of any real dereliction in theperformance of his work, or because of use of "vulgar" language, but becauseHiroskey was resolved to clear his staff of the one remaining union adherent.Such unlawful discrimination interfered with, restrained, and coerced employees inthe exercise of their rights guaranteed by the Act.C. ConclusionsAssuming jurisdiction in this case, the Trial Examiner concludes and finds thatby the discriminatory discharges of Jessup and Harless the Respondent has violatedSection 8 (a) (1) and (3) of the Act.RECOMMENDED ORDERFor the reasons set forth in section I, above, the Trial Examiner does not believethat, under the circumstances of this case, it would effectuate the policies of the Actfor the Board to exercise jurisdiction.It is therefore recommended that the complaints in both 9-CA-3100 and 3155 bedismissed in their entirety.Welsh Co.andInternational Brotherhood of Firemen,Oilers,Maintenance and Production Employees,LocalNo. 6, AFL-CIOWelsh Co.andUpholsterers International Union,AFL-CIO,Local25.Cases Nos. 14-CA-3202 and 14-CA-3275. October 30,1964DECISION AND ORDEROn July 13, 1964, Trial Examiner David London issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-tain affirmative action as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the De-cision, together with a supporting brief.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Chairman McCulloch and Members Leedom and Jenkins].149 NLRB No. 37.